Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1. 	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 09/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 4 is objected to because of the following informalities:  
In claim 4, line 2 and claim 5, line 1, rephrase “the balloon” to read --the soft balloon--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahr (U.S. Patent Pub. No. 20100319708).
Regarding claim 1, Mahr discloses a nasopharynx stent 10 (Paragraphs 31-33 and Figures 4-5, stent tube 10 positioned with nasopharynx for the treatment of sleep apnea) for anti-snoring, comprising: a nasal tube 10 (Paragraphs 31-33 and Figures 4-5) configured as a soft nasal tube 10 (Paragraphs 34-35 and Figures 4-5, stent tube 10 formed of a weaved flexible material thereby forming a soft nasal stent tube 10), and comprising a middle tube body 19 (Paragraph 33 and Figure 5, proximal functional phase 19), a connecting tube body (Paragraph 11 and Figure 5, curved portion of stent 10 between the proximal functional phase 19 and the transition phase 18), and a rear tube body 18 (Paragraph 33 and Figure 5), the connecting tube body being a curved tube (Paragraphs 11 and Figure 5, curved portion of stent 10 between the proximal functional phase 19 and the transition phase 18 to match curvature of the nasal cavity), the middle tube body 19 and the rear tube body 18 being communicated with each other through (Figure 5, curved portion of stent 10 connecting the proximal functional phase 19 and the transition phase 18) the connecting tube body, and the middle tube body 19 being provided with a plurality of second mesh- shaped through holes (Paragraphs 12-13, 33, and Figure 5, mesh net structure of openings at functional phase 19).
Regarding claim 2, Mahr discloses the invention as described above and further discloses wherein the rear tube body 18 is provided with a plurality of fourth mesh-shaped through holes (Paragraphs 12-13, 33, and Figure 5, mesh net structure of openings at transition phase 18).
Regarding claim 3, Mahr discloses the invention as described above and further discloses wherein the connecting tube body (Paragraph 11 and Figure 5, curved portion of stent 10 between the proximal functional phase 19 and the transition phase 18) is provided with a plurality of third mesh-shaped through holes (Paragraphs 12-13, 33, and Figure 5, mesh net structure of openings at curved portion between the functional phase 19 and transition phase 18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Barodka (U.S. Patent Pub. No. 20120118297) in view of Mahr (U.S. Patent Pub. No. 20100319708).
Regarding claim 1, Barodka discloses a nasopharynx stent 10 (Paragraphs 26, 30 and Figures 1A-1B and 4, nasally insertable airway opening device 10 positioned within nostril and nasopharyngeal passageway for the treatment of sleep apnea) for anti-snoring, comprising: a nasal tube 12 (Paragraphs 26, 30 and Figures 1A-1B and 4, tube 12 defining an inflation passage lumen) configured as a soft nasal tube 12 (Paragraphs 32, tube 12 formed of a flexible material thereby forming a soft nasal stent tube 12), and comprising a middle tube body (Paragraphs 26, 30 and see Annotated Figure 1b below, middle tube body portion), a connecting tube body (Paragraphs 26, 30-31 and see Annotated Figure 1b below, curved portion of tube 12 to ergonomically conform to the nasal cavity), and a rear tube body (Paragraphs 26, 30 and see Annotated Figure 1b below, rear tube body portion), the connecting tube body being a curved tube (Paragraphs 26, 30-31 and see Annotated Figure 1b below, curved portion of tube 12 to ergonomically conform to the nasal cavity), the middle tube body and the rear tube body being communicated with each other through (Paragraphs 26, 30-31 and see Annotated Figure 1b  below, curved portion of tube 12 connecting the middle and rear tube body portions of tube 12) the connecting tube body.

    PNG
    media_image1.png
    400
    546
    media_image1.png
    Greyscale

However, Barodka fails to explicitly disclose the middle tube body being provided with a plurality of second mesh- shaped through holes.
Mahr teaches an analogous nasopharynx stent 10 (Paragraphs 31-33 and Figures 4-5, stent tube 10 positioned with nasopharynx for the treatment of sleep apnea) with the analogous middle tube body  19 (Paragraph 33 and Figure 5, proximal functional phase 19) being provided with a plurality of second mesh-shaped through holes (Paragraphs 12-13, 33, and Figure 5, mesh net structure of openings at functional phase 19).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the middle tube body of Barodka, to have a plurality of second mesh-shaped through holes, as taught by Mahr, in order to provide an improved nasopharynx stent with an enhanced middle tube body having appropriately sized through holes such that the necessary force for expansion, splinting and/or holding open of the cavity in this middle tube body area is obtained (Mahr, Paragraph 13).
Regarding claim 4, the combination of Barodka in view of Mahr discloses the invention as described above and further discloses a balloon 18 (Barodka, Paragraph 26, 32, and Figures 1A-1B, inflatable cuff balloon 18 is made of a soft and flexible material) configured as a soft balloon 18, the soft balloon 18 being communicated with a terminal end 16 (Barodka, Paragraph 26 and Figures 1A-1B, inflatable balloon 18 is attached at or near the distal end 16 of tube 12) of the rear tube body and provided with a vent hole 30 (Barodka, Paragraph 28 and Figure 1B, cuff 18 includes through hole 30 extending along length of cuff 18).
Regarding claim 5, the combination of Barodka in view of Mahr discloses the invention as described above and further discloses:
Barodka fails to explicitly disclose wherein the soft balloon is provided with a plurality of first mesh-shaped through holes.
Mahr teaches the analogous soft balloon 17 (Paragraph 33 and Figure 5, distal functional phase 17 with expanding diameter is flexible and thereby is a soft balloon structure) is provided with a plurality of first mesh-shaped through holes (Paragraphs 12-13, 33, and Figure 5, mesh net structure of openings at distal functional phase 17).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the balloon of Barodka, to have a plurality of first mesh-shaped through holes, as taught by Mahr, in order to provide an improved nasopharynx stent with an enhanced balloon having appropriately sized through holes such that the necessary force for expansion, splinting and/or holding open of the cavity in this balloon area is obtained (Mahr, Paragraph 13).
Regarding claim 6, the combination of Barodka in view of Mahr discloses the invention as described above and further discloses a baffle (Barodka, Paragraph 27 and see Annotated Figure 1B above, nostril blocker member 22 may be coupled at the proximal end 14 of the middle tube body portion of tube 12 for retaining the proximal end 14 of the tube 12) connected to the middle tube body.
Regarding claim 12, the combination of Barodka in view of Mahr discloses the invention as described above and further discloses wherein the soft balloon (Barodka, Paragraphs 26, 30, 32, and Figures 1A-1B, inflatable cuff balloon 18 is soft and flexible enough to avoid causing nasal trauma during insertion and use, with the ability to withstand multiple inflation/deflation cycles for supporting the natural pressure of the user’s uvula to support collapse of an airway) has an appropriate degree of softness to withstand a natural pressure at a uvula and support collapse of an airway.
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Barodka (U.S. Patent Pub. No. 20120118297) in view of Mahr (U.S. Patent Pub. No. 20100319708), as applied to claim 6, and in further view of Shin et al. (KR 20090022709 A).
Regarding claim 7, the combination of Barodka in view of Mahr discloses the invention as described above and further discloses wherein the middle tube body comprises a first middle tube body (Barodka, see Annotated Figure 1B above, middle tube body is a first middle tube body); the connecting tube body comprises a first connecting tube body (Barodka, see Annotated Figure 1b above, connecting tube body is a first connecting tube body); the rear tube body comprises a first rear tube body (Barodka, see Annotated Figure 1b above, rear tube body is a first rear tube body), wherein the first middle tube body and the first rear tube body are communicated with each other through (Barodka, see Annotated Figure 1b above, first middle tube body communicated with the first rear tube body through the first connecting tube body) the first connecting tube; the first connecting tube body is a curved tube (Barodka, see Annotated Figure 1b above, curved first connecting tube body); the baffle 22 (Barodka, Paragraph 27) comprises a first baffle 22 (Barodka, Paragraph 27 and see Annotated Figure 1b above, nostril blocker member 22 connected to the first middle tube body), and the first baffle 22 is connected to the first middle tube body.
However, the combination of Barodka in view of Mahr fails to explicitly disclose the middle tube body comprises a second middle tube body; the connecting tube body comprises a second connecting tube body; the rear tube body comprises a second rear tube body, and the second middle tube body and the second rear tube body are communicated with each other through the second connecting tube body; the second connecting tube body is a curved tube; the baffle comprises a second baffle connected with the first baffle, and the second baffle is connected to the second middle tube body.
Shin teaches an analogous nasopharynx stent (Page 4/42, Paragraphs 3, 7, and Figure 3, snoring prevention aid with conduit 3 with a length for positioning the back of the soft palate in the nasopharynx) with the analogous middle tube body (see Annotated Figures 3,7 below, middle tube body comprises first and second middle tube bodies) comprises a second middle tube body; the analogous connecting tube body (see Annotated Figures 3,7 below, curved connecting tube body comprises first and second curved connecting tube bodies) comprises a second connecting tube body; the analogous rear tube body (see Annotated Figures 3,7 below, rear tube body comprises first and second rear tube bodies) comprises a second rear tube body, and the second middle tube body and the second rear tube body are communicated with each other through (see Annotated Figures 3,7 below, curved second connecting tube body connects the second rear tube body and the second middle tube body) the second connecting tube body; the second connecting tube body is a curved tube (see Annotated Figures 3,7 below, curve second connecting tube body); the analogous baffle 2 (Page 5/42, Paragraph 8 and see Annotated Figures 3,7 below, the position fixing part 2 supports the conduit 3 to stay in place by being stretched over the front part of the person's nose) comprises a second baffle 2 (Page 5/42, Paragraph 8 and see Annotated Figures 3,7 below, second baffle portion of baffle 2 for connecting with second conduit 3) connected with (Page 5/42, Paragraph 8 and see Annotated Figures 3,7 below, first and second portion of baffle 2 are connected together) the analogous first baffle 2 (Page 5/42, Paragraph 8 and see Annotated Figures 3,7 below, first baffle portion of baffle 2 for connecting with first conduit 3), and the second baffle 2 is connected (Page 5/42, Paragraph 8 and see Annotated Figures 3,7 below, second baffle portion of baffle 2 for connecting with second middle tube body 3) to the second middle tube body.	It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the middle tube body, connecting tube, rear tube body, and baffle of Barodka in view of Mahr, so that there is a second middle tube body, second connecting tube body, second rear tube body, and second baffle, as taught by Shin, in order to provide an improved nasopharynx stent with an enhanced middle tube body, connecting tube, rear tube body, and baffle that have two tubes and baffles, respectively, to correspond to each individual nostril with the baffles connecting the first and second middle tube body at the end of the middle tube body for increased support of the nasal tube (Shin, Page 4/42, Paragraph 7).

    PNG
    media_image2.png
    618
    760
    media_image2.png
    Greyscale

Regarding claim 10, the combination of Barodka in view of Mahr in view of Shin discloses the invention as described above and further discloses wherein respective terminal ends (Barodka, Paragraph 26 and Figure 1B, distal end 16; Shin, Page 4/42, Paragraph 2 and see Annotated Figures 3,7 above, end of conduit 3 connected to inflation section 4) of the first rear tube body (Barodka, see Annotated Figure 1b above, rear tube body is a first rear tube body; Shin, see Annotated Figures 3,7 below, rear tube body comprises first rear tube body corresponding to first nostril) and the second rear tube body (Shin, see Annotated Figures 3,7 below, rear tube body comprises second rear tube body corresponding to second nostril) are each connected with a balloon (Barodka, Paragraph 26, 32, and Figures 1A-1B, inflatable cuff balloon 18; Shin, Page 4/42, Paragraph 2 and Figures 3-4, inflation section 4 is an expanding balloon that is connected with each end of the first and second rear tube bodies), and the balloon (Barodka, Paragraph 26, 32, and Figures 1A-1B, inflatable cuff balloon 18; Shin, Page 4/42, Paragraph 2 and Figures 3-4, inflation section 4) is provided with a vent hole (Barodka, Paragraph 28 and Figure 1B, cuff 18 includes through hole 30 extending along length of cuff 18) and first mesh-shaped through holes (Mahr, Paragraphs 12-13, 33, and Figure 5, mesh net structure of openings at distal functional phase 17).
Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Barodka (U.S. Patent Pub. No. 20120118297) in view of Mahr (U.S. Patent Pub. No. 20100319708), as applied to claim 1, and in further view of Venditto et al. (WO 2007084940 A1).
Regarding claim 8, the combination of Barodka in view of Mahr discloses the invention as described above and further discloses a baffle (Barodka, Paragraph 27 and see Annotated Figure 1B above, nostril blocker member 22 may be coupled at the proximal end 14 of the middle tube body portion of tube 12 for retaining the proximal end 14 of the tube 12).
However, the combination of Barodka in view of Mahr fails to explicitly disclose wherein the nasal tube further comprises a front tube body in communication with the middle tube body; the front tube body is provided with external threads, the baffle is provided with internal threads, and the baffle is fitted over the front tube body through the fitting between the internal threads and the external threads.
Venditto teaches a nasal analogous stent 10 (Page 8, line 10, Page 11, lines 21-23, Page 12, lines 1-2 and Figures 1 and 5, Obstructive Sleep Apnea Syndrome stent 10 formed of airway tube 14, lower component 22, upper component 24 and nasal pillow 26) wherein the analogous nasal tube 14,22,24,26 (Page 11, lines 21-23, Page 12, lines 1-2 and Figures 1 and 5, tube formed of airway tubes 14, lower component 22, upper component 24 and nasal pillow 26) further comprises a front tube body 14 (Page 11, lines 21-23, Page 12, lines 1-2 and Figures 1 and 5, airway tube 14 is a front tube located anterior to the lower component 22) in communication with the analogous middle tube body 22 (Page 11, lines 21-23, Page 12, lines 1-2 and Figures 1 and 5, lower component 22); the front tube body 14 is provided with external threads (Page 10, lines 19-21 and Figures 1 and 5, airway tube 14 is threaded into a respective hole located on platform 12 until a substantial portion extends below platform 12), the analogous baffle 12 (Page 10, lines 19-21 and Figures 1 and 5, platform 12 has internal threads) is provided with internal threads, and the analogous baffle 12 is fitted over the front tube body 14 through the fitting between (Page 10, lines 19-21 and Figures 1 and 5) the internal threads and the external threads.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the baffle with the middle tube body of Barodka in view of Mahr, so that there is a front tube body in communication with the middle tube body and the baffle has internal threads to fit with internal threads of the front tube body, as taught by Venditto, in order to provide an improved nasopharynx stent with an enhanced middle tube body and baffle being connected to a front tube body that extends outwardly from a user’s nostrils and is threadably connected with the baffle to provide an optimal length adjustment of the nasal tube (Venditto, Page 10, lines 19-21 and Page 14, lines 14-17).
Regarding claim 13, the combination of Barodka in view of Mahr in view of Venditto discloses the invention as described above and further discloses wherein a position of the baffle (Barodka, Paragraph 27, nostril blocker member 22; Venditto, Page 10, lines 19-21 and Figures 1 and 5, platform 12) on the front tube body (Venditto, Page 10, lines 19-21, Page 11, lines 21-23, Page 12, lines 1-2 and Figures 1 and 5, airway tube 14 comprises first and second front tube bodies corresponding to each nostril) of the nasal tube (Barodka, Paragraphs 26, 30 and Figures 1A-1B and 4, tube 12) can be adjusted by rotating (Venditto, Page 10, lines 19-21, Page 14, lines 14-17, and Figures 1-5, rotation of platform 12 with respect to airway tube 14 to adjust the length between platform 12 and nasal pillow 26) the baffle, and an effective length of the nasal tube (Barodka, Paragraphs 26, 30 and Figures 1A-1B and 4, tube 12) can be adjusted (Venditto, Page 10, lines 19-21, Page 14, lines 14-17, and Figures 1-5).
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Barodka (U.S. Patent Pub. No. 20120118297) in view of Mahr (U.S. Patent Pub. No. 20100319708) in view of Venditto et al. (WO 2007084940 A1), as applied to claim 8, and in further view of Shin et al. (KR 20090022709 A)
Regarding claim 9, the combination of Barodka in view of Mahr in view of Venditto discloses the invention as described above and further discloses wherein the front tube body (Venditto, Page 10, lines 19-21, Page 11, lines 21-23, Page 12, lines 1-2 and Figures 1 and 5, airway tube 14 comprises first and second front tube bodies corresponding to each nostril) comprises a first front tube body (Venditto, Page 10, lines 19-21, Page 11, lines 21-23, Page 12, lines 1-2 and Figures 1 and 5) and a second front tube body (Venditto, Page 11, lines 21-23, Page 12, lines 1-2 and Figures 1 and 5); the middle tube body comprises a first middle tube body (Barodka, see Annotated Figure 1B above, middle tube body is a first middle tube body); the connecting tube body comprises a first connecting tube body (Barodka, see Annotated Figure 1b above, connecting tube body is a first connecting tube body); the rear tube body comprises a first rear tube body (Barodka, see Annotated Figure 1b above, rear tube body is a first rear tube body), wherein the first front tube body (Venditto, Page 10, lines 19-21, Page 11, lines 21-23, Page 12, lines 1-2 and Figures 1 and 5) and the second front tube body (Venditto, Page 10, lines 19-21, Page 11, lines 21-23, Page 12, lines 1-2 and Figures 1 and 5) are both provided with external threads (Venditto, Page 10, lines 19-21 and Figures 1 and 5, airway tube 14 is externally threaded), wherein the first middle tube body and the first rear tube body are communicated with each other through (Barodka, see Annotated Figure 1b above, first middle tube body communicated with the first rear tube body through the first connecting tube body) the first connecting tube; the first connecting tube body is a curved tube (Barodka, see Annotated Figure 1b above, curved first connecting tube body); the baffle (Barodka, Paragraph 27, nostril blocker member 22; Venditto, Page 10, lines 19-21 and Figures 1 and 5, platform 12) comprises a first baffle (Barodka, Paragraph 27 and see Annotated Figure 1b above, nostril blocker member 22 connected to the first middle tube body; Venditto, Page 10, lines 19-21 and Figures 1 and 5, first side of platform 12 connected to first lower component 12 and first airway tube 14) and a second baffle (Venditto, Page 10, lines 19-21 and Figures 1 and 5, second side of platform 12 connected to second lower component 12 and second airway tube 14), and the first baffle and the second baffle are both provided with internal threads (Venditto, Page 10, lines 19-21 and Figures 1 and 5, both the first and second side of platform 12 has internal threads); the first baffle and the second baffle are fitted over (Venditto, Page 10, lines 19-21, Page 11, lines 21-23, Page 12, lines 1-2, Page 14, lines 14-17 and Figures 1 and 5, platform 12 fitted over both airway tubes 14) the first front tube body (Venditto, Page 10, lines 19-21, Page 11, lines 21-23, Page 12, lines 1-2 and Figures 1 and 5) and the second front tube body (Venditto, Page 10, lines 19-21, Page 11, lines 21-23, Page 12, lines 1-2 and Figures 1 and 5) respectively through the fitting between (Venditto, Page 10, lines 19-21, Page 11, lines 21-23, Page 12, lines 1-2, Page 14, lines 14-17 and Figures 1 and 5) the internal threads and the external threads.
However, the combination of Barodka in view of Mahr in view of Venditto fails to explicitly disclose the middle tube body comprises a second middle tube body; the connecting tube body comprises a second connecting tube body; the rear tube body comprises a second rear tube body, and the second middle tube body and the second rear tube body are communicated with each other through the second connecting tube body; the second connecting tube body is a curved tube.
Shin teaches an analogous nasopharynx stent (Page 4/42, Paragraphs 3, 7, and Figure 3, snoring prevention aid with conduit 3 with a length for positioning the back of the soft palate in the nasopharynx) with the analogous middle tube body (see Annotated Figures 3,7 above, middle tube body comprises first and second middle tube bodies) comprises a second middle tube body; the analogous connecting tube body (see Annotated Figures 3,7 above, curved connecting tube body comprises first and second curved connecting tube bodies) comprises a second connecting tube body; the analogous rear tube body (see Annotated Figures 3,7 above, rear tube body comprises first and second rear tube bodies) comprises a second rear tube body, and the second middle tube body and the second rear tube body are communicated with each other through (see Annotated Figures 3,7 above, curved second connecting tube body connects the second rear tube body and the second middle tube body) the second connecting tube body; the second connecting tube body is a curved tube (see Annotated Figures 3,7 above, curve second connecting tube body).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the middle tube body, connecting tube, and rear tube body of Barodka in view of Mahr in view of Venditto, so that there is a second middle tube body, second connecting tube body, and second rear tube body, as taught by Shin, in order to provide an improved nasopharynx stent with an enhanced middle tube body, connecting tube, and rear tube body that have two tubes corresponding to the two baffles to enter into each individual nostril with the baffles connecting the first and second middle tube body at the end of the middle tube body for increased support of the nasal tube (Shin, Page 4/42, Paragraph 7).
Regarding claim 11, the combination of Barodka in view of Mahr in view of Venditto in view of Shin discloses the invention as described above and further discloses wherein respective terminal ends (Barodka, Paragraph 26 and Figure 1B, distal end 16; Shin, Page 4/42, Paragraph 2 and see Annotated Figures 3,7 above, end of conduit 3 connected to inflation section 4) of the first rear tube body (Barodka, see Annotated Figure 1b above, rear tube body is a first rear tube body; Shin, see Annotated Figures 3,7 below, rear tube body comprises first rear tube body corresponding to first nostril) and the second rear tube body (Shin, see Annotated Figures 3,7 below, rear tube body comprises second rear tube body corresponding to second nostril) are each connected with a balloon (Barodka, Paragraph 26, 32, and Figures 1A-1B, inflatable cuff balloon 18; Shin, Page 4/42, Paragraph 2 and Figures 3-4, inflation section 4 is an expanding balloon that is connected with each end of the first and second rear tube bodies), and the balloon (Barodka, Paragraph 26, 32, and Figures 1A-1B, inflatable cuff balloon 18; Shin, Page 4/42, Paragraph 2 and Figures 3-4, inflation section 4) is provided with a vent hole (Barodka, Paragraph 28 and Figure 1B, cuff 18 includes through hole 30 extending along length of cuff 18) and first mesh-shaped through holes (Mahr, Paragraphs 12-13, 33, and Figure 5, mesh net structure of openings at distal functional phase 17).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Engelke (WO 2009049831 A1) teaches a nasopharynx splint for curing sleep apnea.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786   

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786